DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 22-23, 25-37, and 42-47 are pending.   
Claim Objections
Claim 47 is objected to because of the following informalities:  does not have a period at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22-23, 25-37, and 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 22 and 30, the limitation “a theoretical plate height of 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s” is considered new matter.  Figure 4 depicts plate height as a function of speed; however, the values do not correctly correspond.  A speed of 2000 µm/s has a plate height greater than 1.  Further there is no support for the term “theoretical”.  Dependent claims are rejected as well. 
claim 47, the limitation “the theoretical plate height of 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s” is considered new matter.  Figure 4 depicts plate height as a function of speed; however, the values do not correctly correspond.  A speed of 2000 µm/s has a plate height greater than 1.  Further there is no support for the term “theoretical”.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “wherein the dispersion due to the edge effects of the fluid channel corresponding to the theoretical plate height of 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s does not add any additional limtiations which are not already present in claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 22-23, 25-31, 33-35, 37, and 42-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0166611 by Desmet (Desmet) in view of WO 2012/025224 by Stemmet (Stemmet).
In regards to claims 22-23, 29, and 43, Desmet teaches a chemical reactor device based on a fluid flow (abstract; Figure 1, [0009]); the chemical reactor device of Desmet is capable of accommodating liquid plug flow.
Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the chemical reactor device is based on liquid plug flow”; “wherein a dispersion due to edge effects corresponding to a theoretical plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Desmet teaches a substrate with a fluid channel defined by a channel wall (abstract; [0025], separation channel filled with a separation medium, constituting a flow domain).  Desmet teaches the channel has an inlet and an outlet ([0020]).  Desmet teaches the channel has a longitudinal axis in accordance with an average fluid flow direction of a liquid in the channel from inlet to outlet ([0006]-[0008]; [0031]). 
Desmet teaches an ordered set of pillar structures positioned in the channel (Figure 1, micro-machined pillars 30; [0025]).  Desmet teaches the individual pillar structures have a length in the direction of the longitudinal axis of the channel and a width in a direction perpendicular to the longitudinal axis ([0025]).  Desmet teaches the individual pillar structures have a width to length ratio larger than 1.5 and sufficiently packed to induce a lateral 
Desmet does not teach that the width to length ratio is at least 7.  Desmet teaches promoting mixing in the fluid channel ([0028]).  Desmet teaches designing pillar structures to promote lateral mixing and reduce band distortions ([0036]).  
Stemmet teaches a chemical reactor device based on a fluid flow (abstract).  Stemmet teaches a substrate with a fluid channel defined by a channel wall having an inlet and an outlet (abstract; P4/L31-32).  Stemmet teaches an ordered set of pillar structures (P5/L20-34).  Stemmet teaches the width to length ratio is from 1 to 25 (P5/L20-34; reading on claims 23 and 29).  Stemmet teaches the pillar structures decrease the dead volume of the microfluidic device by creating a laminar boundary layer (P7/L6-11).  Stemmet teaches the pillar structures can alternatively create turbulence (P7/L6-11).  Stemmet teaches the pillar structures are designed to balance dead volume and flow rate requirements (P7/L6-11).  Stemmet teaches reducing the dead volume and reducing the residence time distribution of a reacting fluid through adjustment of the width to length ratio (P16/L31 to P17/L19).  Stemmet teaches designing pillar structures based on desired laminar and turbulent flow requirements (P16/L31 to P17/L19).  Stemmet teaches designing microchannel structures for efficient mixing (P17/L29-36). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize the width to length ratio of the pillar structures, as taught by Stemmet, in the device In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Desmet does not explicitly teach the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching, pillar structure is greater than 0.9 times the smallest distance (B) between two neighboring pillar structures.
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 25, Desemt does not explicitly teach the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching, pillar structure is greater than the smallest distance (B) between two neighboring pillar structures.
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 26, Desmet teaches the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching pillar structure, and the smallest distance (B) between two neighboring pillar structures are measured in the width direction of the channel, perpendicular on the longitudinal axis (Figure 1, see annotation below; [0025]; [0034]). 

    PNG
    media_image1.png
    766
    1174
    media_image1.png
    Greyscale

In regards to claim 27, Desmet teaches the pillar structures are positioned such that they determine a set of linked longitudinal and transversal micro-channels (Figure 1, micro-
Desmet does not explicitly teach the smallest width (B) of the first subset is smaller than or equal to the smallest width (W) of the second subset. 
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distances W and B cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, distances W and B in the device of Desmet to obtain the desired balance between the flow dispersion and permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it In re Aller, 105 USPQ 223).
In regards to claim 28, Desmet teaches the pillar structures are micro-fabricated pillar structures (abstract). 
In regards to claim 30, Desmet teaches a chemical reactor device based on a fluid flow (abstract; Figure 1, [0009]); the chemical reactor device of Desmet is capable of accommodating liquid plug flow.
Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the chemical reactor device is based on liquid 
Desmet does not explicitly teach a plate height 1 µm or less.  Desmet teaches adapting size, shape, positioning pattern, and inter-pillar distance of pillars in the separation channel ([0034]).  Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the distance of the plate height, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Desmet teaches a substrate with a fluid channel defined by a channel wall (abstract; [0025], separation channel filled with a separation medium, constituting a flow domain).  Desmet teaches the channel has an inlet and an outlet ([0020]).  Desmet teaches the channel has a longitudinal axis in accordance with an average fluid flow direction of a liquid in the channel from inlet to outlet ([0006]-[0008]; [0031]). 
Desmet teaches an ordered set of pillar structures positioned in the channel (Figure 1, micro-machined pillars 30; [0025]).  Desmet teaches the individual pillar structures have a length in the direction of the longitudinal axis of the channel and a width in a direction 
Desmet does not teach that the width to length ratio is at least 7.  Desmet teaches promoting mixing in the fluid channel ([0028]).  Desmet teaches designing pillar structures to promote lateral mixing and reduce band distortions ([0036]).  
Stemmet teaches a chemical reactor device based on a fluid flow (abstract).  Stemmet teaches a substrate with a fluid channel defined by a channel wall having an inlet and an outlet (abstract; P4/L31-32).  Stemmet teaches an ordered set of pillar structures (P5/L20-34).  Stemmet teaches the width to length ratio is from 1 to 25 (P5/L20-34).  Stemmet teaches the pillar structures decrease the dead volume of the microfluidic device by creating a laminar boundary layer (P7/L6-11).  Stemmet teaches the pillar structures can alternatively create turbulence (P7/L6-11).  Stemmet teaches the pillar structures are designed to balance dead volume and flow rate requirements (P7/L6-11).  Stemmet teaches reducing the dead volume and reducing the residence time distribution of a reacting fluid through adjustment of the width to length ratio (P16/L31 to P17/L19).  Stemmet teaches designing pillar structures based on desired laminar and turbulent flow requirements (P16/L31 to P17/L19).  Stemmet teaches designing microchannel structures for efficient mixing (P17/L29-36). 
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Desmet does not explicitly teach the smallest distance (B) between two neighboring pillar structures is between 0.5 times and 0.8 times (W) the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching, pillar structure. 
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to claim 31, Desmet teaches the individual pillar structures have a polygonal cross-section ([0022]). 
In regards to claim 33, Desmet teaches the pillar structures have a diamond-like or ellipsoid shape ([0022]); the examiner interprets the walls of the pillar structures to read on sidewalls which are bounded in the width direction situated in accordance with the longitudinal axis of the channel.  The sidewalls encompass the pillar structure and thus have a length at least 0.02 times the length of the pillar structure.  Desmet teaches the individual pillar structures have a length in the direction of the longitudinal axis of the channel and a width in a direction perpendicular to the longitudinal axis ([0025]).  
claim 34, Desmet teaches the channel and the micro-channels formed by the pillar structures are furthermore limited on two sides by substrates (abstract). 
In regards to claim 35, Desmet teaches the chemical reactor is a liquid chromatography separation device (abstract; [0001]). 
In regards to claim 37, Desmet teaches the channel wall is at least over a portion flat in the longitudinal direction of the channel (Figure 1, see how channel wall is flat; [0025]). 
In regard to claim 42, Desmet teaches the individual pillar structures are bounded in a width direction by sidewalls situated in accordance with the longitudinal axis of the channel (Figure 1, [0009]; [0020]; [0025]).  Desmet teaches the width direction being perpendicular to the longitudinal axis (Figure 1, [0009]; [0020]; [0025]).  Desmet teaches the length of the sidewalls are at least 0.1 times the length of the pillar structures (Figure 1, [0009]; [0020]; [0025]). 
In regard to claim 44, Desmet does not explicitly teach a distance (B) between two neighboring pillar structures is between 0.3 to 3 um. 
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]).  Desmet teaches varied inter-pillar distance to control flow resistance ([0027]).  Desmet teaches controlling flow dispersion or permeability in a micro fabricated separation channel by adapting inter pillar distance ([0034]).  
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance B, in the device of Desmet in order to control flow dispersion and In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 45, Desmet teaches the individual pillar structures are bounded in a width direction by sidewalls that extend parallel with the channel wall (Figure 1, [0009]; [0020]; [0025]). 
In regard to claim 46, Desmet teaches the channel wall is flat and straight in a direction parallel with the longitudinal axis of the channel (Figure 1, [0009]; [0020]; [0025]; [0017]). 
In regard to claim 46, Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “wherein the dispersion due to the edge effects of the fluid channel corresponding to a theoretical plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.

Claims 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2010/0166611 by Desmet (Desmet) in view of WO 2012/025224 by Stemmet (Stemmet), as noted above, further in view of Fabrication of Nanocolumns for Liquid Chromatography by He et al. (He).
In regards to claim 32, modified Desmet teaches the limitations as noted above.  Modified Desmet does not teach the individual pillar structures have a hexagonal cross-section. 
He teaches a chemical reactor device (abstract).  He teaches a substrate with a fluid channel defined by a channel wall (Figure 2, “Results and Discussion, Support Architecture”).  He teaches the channel has an inlet and an outlet with a longitudinal axis in accordance with the average fluid flow direction of a liquid in the channel from inlet to outlet (Figure 2, “Results and Discussion, Support Architecture”).  He teaches an ordered set of pillar structures positioned in the channel (Figure 2, “Results and Discussion, Support Architecture”).  Further, 
In view of He's recognition that hexagonal and diamond shaped pillars are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the diamond shaped pillar in the chemical reactor device of modified Desmet.  Mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).  Additionally, it would be obvious to one of ordinary skill in the art at the time of the invention to incorporate hexagonal pillar structures, as taught by He, in the chemical reactor device of modified Desmet in order to tune the separation path length.   
In regards to claim 36, modified Desmet teaches the limitations as noted above.  Modified Desmet does not teach the channel wall is formed by a membrane.
Additionally, He teaches the channel wall is formed by a membrane (“Results and Discussion, Support Architecture”).  He teaches membranes are less prone to stagnant mobile phase mass transfer limitations (“Results and Discussion, Support Architecture”).  He teaches that any system which meets the requirements for an ideal support with diffusive transport 
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate a channel wall formed by a membrane, as taught by He, in the chemical reactor device of modified Desmet as membranes are a known construction material of chemical reactor devices which are less prone to stagnant mobile phase mass transfer limitations.  Additionally, one of ordinary skill in the art at the time of the invention would be motivated to incorporate a channel wall and pillar support structure which meets the requirements for diffusive transport distances and inter-channel mixing. 
Response to Arguments 
The 112b rejection regarding “reduced or negligible” is removed based on amendments to the claims. 
The 112b rejection regarding the term speed is removed based on persuasive arguments. 
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument concerning the 112a rejection concerning the plate height; the Examiner partially agrees and partially disagrees. The Examiner agrees with the arguments that the term “plate height” is well known in the art.  However, the Applicant does not provide support for the range which is required.  Further, there is not support for a “theoretical plate height”.  
In regard to the Applicant’s argument the neither Desmet nor Stemmet teach “wherein a dispersion due to edge effects of the fluid channel corresponding to a theoretical plate height of 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s; the interpretation of the term band broadening; ; the Examiner does not find this persuasive.
The claim does not explicitly require band broadening.  
The terms band broadening and plate height are related to column efficiency.  Band broadening and plate height are not identical terms.  The instant specification states on page 2: 

    PNG
    media_image2.png
    145
    640
    media_image2.png
    Greyscale

The claims are directed towards the statutory category of an apparatus.  Regarding limitations recited in the claims which are directed to a manner of operating disclosed chemical reactor device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “the chemical reactor device is based on liquid plug flow”; “wherein a dispersion due to edge effects corresponding to a theoretical plate height 1 µm or less is obtained at a speed of between 250 µm/s and 2000 µm/s”.
In regards to the applicant’s arguments concerning the Declaration; the Δω = 0.150 rule in Vervoort is described in terms of the spacing relationship between the distance between the sidewall and the first row of cylindrical pillars and the pillar diameter in a dimensionless form; Vervoort is not based on other variables contrary to the assertions of the Office action, such as velocity at the side wall or circular pillars, the Examiner does not find this persuasive. In regards to the applicant’s argument that Vervoort according to held understanding at the time of filing the present application describe ranges significantly outside the optimized value, the Examiner does not find this persuasive.
Vervoort is directed towards the Δω=0.150 rule to prevent band broadening in microfacricated packed bed columns.  The Examiner notes that the claims are not limited to the Δω=0.150 rule and further the claims are not directed towards band broadening.  Plate height is not synonymous with band broadening as noted above. 
Vervoort defines Δω as a relationship between wall spacing and particle diameter.  The claims are not directed towards a specific particle diameter.  The studies in Vervoort required a particle diameter of 3 and 5 micrometers which is also not claimed.  Additionally, this rule is based on the velocity in the sidewall region being exactly that of the center region.  This Additionally, Vervoort teaches that the rule is independent of the diameter of the pillars.  
In regards to the applicant’s argument that Desmet nor Stemmet suggest the features of “a smallest distance…neighboring pillar structures”; Stemmet does not make any mention of a proportional relationship; as described in the Declaration the features of the claims provide a chemical reactor device that, contrary to the known and widely accepted teachings of the prior art and those skilled in the art at the time of invention, has significantly reduced and even negligible edge effects or band broadening in the channel; the known and accepted relationship between distance W and B was understood by those of skill in the art at the time of filing to be significantly different than the ranges required by the current claims of the present application, the Examiner does not find this persuasive. 
As noted above: Desmet does not explicitly teach the smallest distance (W) between the channel wall and a wall of a neighboring, non-touching, pillar structure is greater than 0.9 times the smallest distance (B) between two neighboring pillar structures.
Desmet teaches it is advantageous to circumvent side-wall dispersion problems ([0032]).  Desmet teaches controlling flow dispersion or permeability of a sample across a micro fabricated separation channel by adapting size, shape, positioning pattern, or inter-pillar distance of pillars in the lateral direction ([0034]). 
It would be obvious to one of ordinary skill in the art at the time of the invention to optimize distance W and distance B, in the device of Desmet in order to control flow dispersion and permeability.  As the flow dispersion and permeability are variables that can be modified, among others, by adjusting distances W and B, the precise distances W and B of the pillar structures would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed distances W and B cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, distances W and B in the device of Desmet to obtain the desired balance between the flow dispersion and permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regards to the applicant’s argument that the prior art teaches away from these recited spatial features, the Examiner does not find this persuasive. 
The Examiner notes that specific passages have not been cited to show teaching away of the prior art references. 
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  Desmet does not state that the size of the passages cannot be tuned as the Examiner has indicated in the rejection above. 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA M PEO/Primary Examiner, Art Unit 1777